NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederalCi1:cuit
METSO MINERALS, INC.,
Plain,tiff-Appellee, »
V.
POWERSCREEN INTERNATIONAL
DISTRIBUTION, LIMTED, NOW KNOWN AS TEREX
GB LIMITED, TEREX CORPORATION,
POWERSCREEN NEW YORK, INC. AND'EMERALD
EQUIPMEN'I‘ SYSTEMS, INC., _
Defendan,ts-Appellants.
2011-1572
Appea1 from the United States District Court for the
Eastern District of NeW York in case no. 06-CV-1446,
Judge Arthur D. Spatt.
ON MOTION
ORDER
'l`he appellants move without opposition to stay the
briefing in this appeal pending the district courts
disposition of certain pending motions

METSO MINERALS v. POWERSCREEN INTL 2
Upon consideration thereof
IT ls ORDERED THAT:
1) The motion is granted and the briefing schedule is
stayed The parties are directed to inform the court
within 21 days of the district court's actions on the pend-
ing motions concerning how they believe that this appeal
should pr0ceed. If new appeals result from the district
court's rulings, the parties should move to consolidate
those new appeals with this appeal. ~
2) All other pending motions in this court are moot.
' FOR THE COURT
UCT 2 7 2011
lsi J an Horbaly _
Date J an Horba1y
Clerk `
cci Michael C. Stuart, Esq.
J on R. Trembath, Esq. 8.S. COURFg}lFEPpPEAl_S FDR
20 THE FEDERAL C|RCUlT
s
0CT 2 7 2011
JANHDRBALY
CLERI(